DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the amendments and remarks filed on 07 April 2022.
Claims 1, 3-12, 14-15, 18 have been amended. 
Claims 1-20 are currently pending and have been examined.
Claims 1-20 are rejected.
This is a FINAL rejection.

Response to Arguments
Applicant’s arguments regarding the Specification Abstract Objection have been fully considered and they are persuasive due to Applicant amendment.  The objection in the previous office action is withdrawn.
Applicant’s arguments regarding the Drawing Objection have been fully considered and they are persuasive due to Applicant amendment.  The objection in the previous office action is withdrawn.
Applicant’s arguments with respect to the 35 USC § 101 Rejection have been fully considered but they are not persuasive.
Under Step 2A Prong 1, Applicant submits that “the recited features are not directed to an abstract idea.” Examiner respectfully disagrees.
Applicant submits that “[t]he subject claims do not recite a mathematical concept.  Examiner never stated that the claims recite a mathematical concept.
Applicant submits that “the subject claims do not recite a mental process.”  Examiner respectfully disagrees.
The pending claims disclose tasks that can be performed by the human mind or with pen and paper.  The 2019 Revised Guidance explains that “mental processes” include acts that people can perform in their minds or using pen and paper, even if the claim recites that a generic computer component performs the acts. See 84 Fed. Reg. at 52 n.14.  For example, the claims disclose distributing funds from the digital monetary repository wherein the distributing is in accordance with a distribution policy defined by responses made by the multiple entities to an elicitation protocol.  That task may be performed by the human mind or with pen and paper.
 The claims are directed to an abstract idea. Therefore, the arguments are not persuasive and the rejection is maintained. The claims are not patent eligible.
Applicant submits that “the claimed features are not directed to a commercial or legal interactions”.  Examiner respectfully disagrees. 
The claims disclose that funds are distributed from a digital monetary repository to multiple entities.  Distributing funds is a sales and business activity and also a legal obligation to follow the distribution policy when distributing the funds. 
The claims are directed to an abstract idea. Therefore, the arguments are not persuasive and the rejection is maintained. The claims are not patent eligible.
Applicant submits that “the subject claims do not recite the certain methods of organizing human activity enumerated by the Court.”  Examiner respectfully disagrees.
The claims disclose that a distribution policy rules are followed when distributing the funds. 
The claims are directed to an abstract idea. Therefore, the arguments are not persuasive and the rejection is maintained. The claims are not patent eligible.
Under Step 2A Prong 2, Applicant submits that “the subject claims integrate the recited features into a practical application.”  Examiner respectfully disagrees.
The recited judicial exception may be integrated into a practical application of the judicial exception by:  (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception(s); and (b) evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application.
The term “additional elements” is used for claim features, limitations, or steps that the claim recites beyond the identified judicial exception.  In the independent claims, the additional elements include the limitations “processor,” “memory,” “non-transitory computer readable medium,” “computer instructions,” “operations,” “a digital monetary repository,” “distribution component,” “access component,” and “a system”.
To integrate the exception into a practical application, the additional claim elements must, for example, improve the functioning of a computer or any other technology or technical field (see MPEP § 2106.05(a)), apply the judicial exception with a particular machine (see MPEP § 2106.05(b)), affect a transformation or reduction of a particular article to a different state or thing (see MPEP § 2106.05(c)), or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment (see MPEP § 2106.05(e)). See 2019 Revised Guidance.
None of the additional limitations is sufficient to integrate the judicial exception.  The present claims are disclosing a business solution, not a technical solution to a technical problem.  The claims here do not recite an improvement for electronic devices.  Distributing funds according to a distribution policy, as in claim 1, does not improve the functioning of the computer, make it operate more efficiently, or solve any technological problem.  Rather, the claim simply “includes instructions to implement an abstract idea on a computer” and “does no more than generally link the use of a judicial exception to a particular technological environment or field of use.” 2019 Revised Guidance, 84 Fed. Reg. at 55.   The claim uses generic computer components and generic computer functionality to analyze business records, intended recipients, and transaction information (i.e., data) to draw conclusions about that content, and to provide information regarding possible payment options to choose from.  Claim 1 merely uses instructions to implement the abstract idea on a computer or, alternatively, merely uses a computer as a tool to perform the abstract idea.  Here, the additional limitations do not integrate the judicial exception into a practical application.
The claims are directed to an abstract idea. Therefore, the arguments are not persuasive and the rejection is maintained. The claims are not patent eligible.
Under Step 2B, Applicant submits that “the claimed features amount to an inventive concept that is significantly more than a judicial exception.” Examiner respectfully disagrees.
The present claims do not disclose non-generic arrangement of known, generic elements.  The claims are using a generic processor to provide management access, provide visibility access to monitor a repository, and distribute funds according to distribution policy.   Because the Specification describes the additional elements in general terms, without describing the particulars, (for example, the Specification explains that the processor is a generic processor: [0100] The processing unit 1004 can be any of various commercially available processors. Dual microprocessors and other multi-processor architectures can also be employed as the processing unit 1004.) the claim limitations may be broadly but reasonably construed as reciting generic computer components and techniques.
The claims generally link the abstract idea and the gathering of information and determining an output based on comparing the gathered information.  The claims apply the abstract idea on the computer system at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  The claims are directed to an abstract idea. Therefore, the arguments are not persuasive and the rejection is maintained. The claims are not patent eligible.
	
Applicant’s arguments with respect to the 35 USC § 103 Rejections for claims 1-20 have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed idea is directed to an abstract idea without significantly more.  The claims do fall within at least one of the four categories of patent eligible subject matter (process), as Claim 1 is directed to a system comprising a series of components; Claim 10 is directed to a method comprising a series of steps; and Claim 15 is directed to a computer-readable medium comprising a series of operations. Therefore, the claims are directed to a statutory category. 
Under Step 2A Prong 1, with respect to Claims 1-20, the independent claims (Claims 1, 10, and 15) are directed, in part, to provides visibility access to multiple entities from a group of entities associated with a digital monetary repository, wherein the visibility access permits the multiple entities to monitor  a collective of digital monetary deposits to the digital monetary repository, and provides management access to a management delegate of the group of entities; and distributes, in response to a trigger event,  at least a portion of the collective of digital monetary deposits to the group of entities in accordance with a distribution policy defined by responses made by the multiple entities to an elicitation protocol. Granting multiple entities from a group of entities monitoring access to a digital monetary repository; and distributing, by the system, funds from the digital monetary repository to the multiple entities from the group of entities in response to a triggering event, wherein the monitoring access renders a history of a collective of digital monetary deposits to the digital monetary repository and the distributing visible to the group of entities, and wherein the distributing is in accordance with a distribution policy defined by responses made by the multiple entities to an elicitation protocol. associating a plurality of entities with a digital monetary repository, wherein the plurality of entities have monitoring access to the digital monetary repository that renders deposits, withdraws, and balances of the digital monetary repository visible; and distributing funds from the digital monetary repository to multiple entities from the plurality of entities in response to a deposit made into the digital monetary repository, wherein first distribution of the distributing distributes a first amount funds to a first entity from the multiple entities, wherein a second distribution of the distributing distributes a second amount funds to a second entity from the multiple entities, and wherein monitoring access enables the second entity to monitor the first distribution and the first entity to monitor the second distribution.  These claim elements are considered to be abstract ideas because they are directed to a mental process which includes concepts performed in the human minds (including observation; evaluation; judgment; opinion); and a method of organizing human activity which includes commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing, or sales activities or behaviors; business relations) and managing personal behavior or relationships or interactions between people (including following rules or instructions).  Observations and evaluation occur when evaluates the actions that will allow a distribution of funds; business relations and legal obligations occur when the funds are distributed due to an event; and managing relationships occur when rules are followed to distribute funds based on specific defined events.  If a claim limitation, under its broadest reasonable interpretation, covers concepts performed in the human mind, commercial or legal interactions, and/or managing personal behavior or abstract ideas, then it falls within the “mental processes” and “a method of organizing human activity” grouping of abstract ideas.  Accordingly, these claims recite an abstract idea.
Under Step 2A Prong 2, the judicial exception is not integrated into a practical application.  In particular, the claim recites additional elements: “processor,” “memory,” “non-transitory computer readable medium,” “computer instructions,” “operations,” “a digital monetary repository,” “distribution component,” “access component,” and “a system” to perform the claimed steps.  The processor in the steps is recited at a high-level generality (i.e., as a generic processor performing a generic computer function of receiving information, gathering and examining information, and presenting an output with that received information) such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they neither impose any meaningful limits on practicing the abstract idea, nor provide an inventive concept.  The claims are directed to an abstract idea.
Under Step 2B, the independent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above in Step 2A Prong 2, the additional elements of using a computer to collect data amount to no more than mere instructions to apply the exception using a generic computer component.  The claims do not recite additional elements that amount to significantly more because the claims just recite receiving data and presenting an output with that received data without specifying how it is done.  Mere ways to output collected data using a generic computer component cannot provide an inventive concept.  When considered individually or in combination, the claim elements and steps only contribute generic recitations of technical elements to the claims.  The claims are not directed to any specific improvements of these elements.  The claims are not patent eligible.
Dependent claims 2-9, 11-14, 16-20 are directed to explaining more about the system can do and how it follow rules.  These processes are similar to the abstract idea noted in the independent claims because they further the limitations of the independent claims which are directed to a method of organizing human activity which include commercial or legal interactions (including agreements in the forms of contracts; legal obligations; advertising, marketing, or sales activities or behaviors; business relations) and managing personal behavior or relationships or interactions between people (including teaching and following rules or instructions), and mental processes which include concepts performed in the human minds (including observation; evaluation; judgment; opinion).  Accordingly, these claim elements do not serve to confer subject matter eligibility to the claims since they are directed to abstract ideas. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Ginter et al. (US 2006/0218651 A1) hereinafter Ginter, in view of Rathbun et al. (US 8,190,518 B2) hereinafter Rathbun, in view of Bouse (US 2019/0163889 A1) hereinafter Bouse.
Claim 1
Ginter discloses the following limitations:
 (Currently Amended) A system, comprising: a memory; and a processor configured to execute computer instructions stored in the memory that when executed cause the system to perform operations, the computer instructions further comprising: (see at least abstract [0002]-[0008] [0061]-[0063] [0103] [0108]-[0110] [0146]-[0180] Fig 3B [0666]-[0699] [0603] [0433]-[0493] [0541]-[0583] .  Ginter discloses a financial clearinghouse that contains an administrative and support services for electronic commerce and electronic rights and transaction management.  These administrative and support services supply a secure foundation for conducting financial management, rights management, certificate authority, rules clearing, usage clearing, secure directory services, and other transaction related capabilities functioning over a vast electronic network such as the internet.).
an access component that provides visibility access to multiple entities from a group of entities associated with a digital monetary repository, wherein the visibility access permits the multiple entities to monitor  a collective of digital monetary deposits to the digital monetary repository, and provides management access to a management delegate of the group of entities; and (see at least [0636] [0644]-[0650] abstract [0002]-[0008] [0061]-[0063] [0103] [0108]-[0110] [0146]-[0180] Fig 3B [0666]-[0699] [0603] [0433]-[0493] [0541]-[0583] [0612] [1056] [1169] [1211].  Ginter discloses a financial clearinghouse that includes reports.  Ginter discloses that there are privacy concerns and the financial clearinghouse only conveys information permitted to each party.  There are hierarchies recorded and relationships recorded and payments are distributed and information conveyed to a plurality of parties is based on their hierarchy and relationship.).   
a distribution component that distributes, in response to a trigger event,  at least a portion of the collective of digital monetary deposits to the group of entities in accordance with a distribution policy defined by responses made by the multiple entities to an elicitation protocol.  (see at least [0636] [0644]-[0650] abstract [0002]-[0008] [0061]-[0063] [0103] [0108]-[0110] [0146]-[0180] Fig 3B [0666]-[0699] [0603] [0433]-[0493] [0541]-[0583] [0612] [1056] [1169] [1211] .  Ginter discloses a financial clearinghouse that includes a payment aggregator.  The payment aggregator searches the rules to determine how to direct the payouts.  For example, author may get $1, publisher ma get $1, aggregator may be $0.50, each additional author may each get $1, and the repacker may get the rest – all directed by the applicable electronic controls.). 

Ginter discloses the limitations shown above.  
Rathbun further explains more about the depositing and withdrawing accounts. 
a distribution component that distributes, in response to a trigger event,  at least a portion of the collective of digital monetary deposits to the group of entities.   (see at least col. 1 l. 56-col. 2 l. 11; col. 2 l. 27-col. 3 l. 62.  Rathbun discloses transferring monetary funds among various accounts of a holder/owner.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the financial clearinghouse of Ginter to incorporate the teachings of Rathbun and disclose more about the accounts because doing so would allow monetary transfer of funds between accounts at the most opportune times for the holder/owner (see at least Rathbun col. 1 ll. 7-52). 

Ginter/Rathbun disclose the limitations shown above.  Ginter/Rathbun fail to specifically disclose permitting the multiple entities to all monitor transactions. Though, Bouse discloses the following limitations:
an access component that provides visibility access to multiple entities from a group of entities associated with a digital monetary repository, wherein the visibility access permits the multiple entities to monitor  a collective of digital monetary deposits to the digital monetary repository, and provides management access to a management delegate of the group of entities; and (see at least abstract [0003]-[0022] [0028] [0034]-[0043] [0080]-[0082] [0086]-[0094] [0077] [0102]-[0108] [0110]-[0112] [0121]-[0123] [0128] [0140]-[0145].  Bouse discloses enabling the first subscriber and the second subscriber to access transactional data of the requester, respectively in accordance with the first index and the second index of privileges and permissions.).  
 a distribution component that distributes, in response to a trigger event,  at least a portion of the collective of digital monetary deposits to the group of entities in accordance with a distribution policy defined by responses made by the multiple entities to an elicitation protocol.  (see at least abstract [0003]-[0022][0028] [0034]-[0043] [0077] [0080]-[0082] [0086]-[0094] [0102]-[0108] [0110]-[0112] [0121]-[0123] [0128] [0140]-[0145] .  Bouse discloses that in response to a received data request (i.e., trigger event), a due diligence verification will be conducted to determine who has access to the data being requested, based on access eligibility.  The access policies may include a subscription status (i.e.. elicitation protocol)  of a particular participant entity to query a specific identity database.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the financial clearinghouse of Ginter/Rathbun to incorporate the teachings of Bouse and specifically disclose permitting the multiple entities to all monitor transactions because doing so would set rules to attempt to decrease the countless risks that are associated with identities (see at least abstract [0077]).

Claim 2
Ginter/Rathbun/Bouse disclose the limitations shown above.  Further, Ginter discloses: 
 (Original) The system of claim 1, further comprising: a membership component that manages an entity roster for the group of entities based on a preference parameter received from the group of entities, wherein the entity roster defines a composition of the group of entities.  (see at least [[0636]-[0650] abstract [0002]-[0008] [0061]-[0063] [0103] [0108]-[0110] [0146]-[0180] Fig 3B [0666]-[0699] [0603] [0433]-[0493] [0541]-[0583].  Ginter discloses financial clearinghouse that holds rules for distributing funds.  The financial clearinghouse has a record of the hierarchy of various individuals and groups, what information can be conveyed to each individual and/or group, and how payments are to be distributed to each individual and/or group.). 

Claim 3
Ginter/Rathbun/Bouse disclose the limitations shown above.  Further, Ginter discloses: 
 (Currently Amended) The system of claim 1, further comprising: a policy component that autonomously defines the distribution policy based on a historic distribution policy and the responses.  .  (see at least [0636]-[0650] abstract [0002]-[0008] [0061]-[0063] [0103] [0108]-[0110] [0146]-[0180] Fig 3B [0666]-[0699] [0603] [0433]-[0493] [0541]-[0583] [0982]-[0986].  Ginter discloses a financial clearinghouse that includes a payment aggregator.  The payment aggregator searches the rules to determine how to direct the payouts.  For example, author may get $1, publisher may get $1, aggregator may be $0.50, each additional author may each get $1, and the repacker may get the rest – all directed by the applicable electronic controls.  Rules are established in order to distribute the payments to the plural parties.  Ginter discloses that the transaction authority generates control sets specifying event flow and/or process routing requirements.  These process routing requirements may be changed if needed.). 

Claim 4
Ginter/Rathbun/Bouse disclose the limitations shown above.  Further, Ginter discloses: 
 (Currently Amended) The system of claim 3, wherein the policy component further defines the distribution policy based on a governing financial guideline.  (see at least [1086]  [0636]-[0650] abstract [0002]-[0008] [0061]-[0063] [0103] [0108]-[0110] [0146]-[0180] Fig 3B [0666]-[0699] [0603] [0433]-[0493] [0541]-[0583].  Ginter discloses that the financial clearinghouse contains a rules and controls that indicates that municipal, California, and US federal sales taxes should also be collected.  The financial clearinghouse collects the appropriate sales taxes and deposits the funds in the appropriate accounts, for example certain funds would be deposited in the account belonging to the appropriate State of California tax collection agency.).  

Claim 5
Ginter/Rathbun/Bouse disclose the limitations shown above.  Further, Ginter discloses: 
 (Currently Amended) The system of claim 3, wherein the distribution policy directs an equal distribution of the at least a portion of the collective of digital monetary deposits amongst the multiple entities or an unequal distribution of the at least a portion of the collective of digital monetary deposits amongst the multiple entities.  (see at least [0636]-[0650] abstract [0002]-[0008] [0061]-[0063] [0103] [0108]-[0110] [0146]-[0180] Fig 3B [0666]-[0699] [0603] [0433]-[0493] [0541]-[0583].  Ginter discloses a financial clearinghouse that includes a payment aggregator.  The payment aggregator searches the rules to determine how to direct the payouts.  The payouts are not always equal.  For example, author may get $1, publisher may get $1, aggregator may be $0.50, each additional author may each get $1, and the repacker may get the rest – all directed by the applicable electronic controls.  Rules are established in order to distribute the payments to the plural parties.  In addition, a financial clearinghouse may also collect some payment for processing the payment.).

Claim 6
Ginter/Rathbun/Bouse disclose the limitations shown above.  Further, Ginter discloses: 
 (Currently Amended) The system of claim 3, further comprising: a modification component that modifies the distribution policy based on a condition set by the management delegate regarding the collective of digital monetary deposits.  .  (see at least  [0636]-[0650] abstract [0002]-[0008] [0061]-[0063] [0103] [0108]-[0110] [0146]-[0180] Fig 3B [0666]-[0699] [0603] [0433]-[0493] [0541]-[0583].  Ginter discloses a financial clearinghouse that includes a payment aggregator.  The payment aggregator searches the rules to determine how to direct the payouts.  Each individual is in a hierarchy of what information may be disclosed to that individual and how payouts are to be distributed.  For example, author may get $1, publisher may get $1, aggregator may be $0.50, each additional author may each get $1, and the repacker may get the rest – all directed by the applicable electronic controls.  Rules are established in order to distribute the payments to the plural parties.). 

Claim 7
Ginter/Rathbun/Bouse disclose the limitations shown above.  Further, Ginter discloses: 
 (Currently Amended) The system of claim 6, further comprising: a reservation component that reserves a portion of the collective from distribution by the distribution component in response to the digital monetary repository receiving the deposits.  (see at least [0612] [1056] [1169] [1211] [0636]-[0650] abstract [0002]-[0008] [0061]-[0063] [0103] [0108]-[0110] [0146]-[0180] Fig 3B [0666]-[0699] [0603] [0433]-[0493] [0541]-[0583].  Ginter discloses a financial clearinghouse that includes a payment aggregator.  The payment aggregator searches the rules to determine how to direct the payouts.  For example, after a reader purchases a book, the author may get $1, publisher may get $1, aggregator may be $0.50, each additional author may each get $1, and the repacker may get the rest – all directed by the applicable electronic controls.  Rules are established in order to distribute the payments to the plural parties.).

Claim 8
Ginter/Rathbun/Bouse disclose the limitations shown above.  Further, Ginter discloses: 
 (Currently Amended) The system of claim 7, further comprising: a permissions component that authorizes a withdraw from the portion of the collective reserved by the reservation component based on a permission signal received from the multiple entities.  (see at least[0612] [1056] [1169] [1211]  [0636]-[0650] abstract [0002]-[0008] [0061]-[0063] [0103] [0108]-[0110] [0146]-[0180] Fig 3B [0666]-[0699] [0603] [0433]-[0493] [0541]-[0583].  Ginter discloses a financial clearinghouse that includes a payment aggregator.  The payment aggregator searches the rules to determine how to direct the payouts.  For example, author may get $1, publisher may get $1, aggregator may be $0.50, each additional author may each get $1, and the repacker may get the rest – all directed by the applicable electronic controls.  Rules are established in order to distribute the payments to the plural parties.  For example, there are hierarchies established and there are rules of when to distribute funds and when to alert specific individuals.).

Claim 9
Ginter/Rathbun/Bouse disclose the limitations shown above.  Further, Ginter discloses: 
 (Currently Amended) The system of claim 8, further comprising: a report component that generates a report regarding historic status of the collective, wherein the access component further provides visibility access of the report to the multiple entities. (see at least [0636]-[0650] abstract [0002]-[0008] [0061]-[0063] [0103] [0108]-[0110] [0146]-[0180] Fig 3B [0666]-[0699] [0603] [0433]-[0493] [0541]-[0583] [0044]-[0048] [0147] [0277]-[0279] [0374]-[0379] [0385].  Ginter discloses a financial clearinghouse that includes a payment aggregator.  The payment aggregator searches the rules to determine how to direct the payouts. Rules are established of which individuals are sent reports, and which are not.  Reports are issued to rights holders or other people indicating which permissions have been granted or denied. For example, the author of a book or video might, consistent with consumer privacy concerns, be able to learn the exact number of people who have requested the right to publish excerpts from his or her work. These kinds of reports can supplement reports provided by usage clearinghouse.).


Claim 10
Ginter discloses the following limitations:
 (Currently Amended) A computer-implemented method, comprising: granting, by a system operatively coupled to a processor, multiple entities from a group of entities monitoring access to a digital monetary repository; and(see at least abstract [0002]-[0008] [0061]-[0063] [0103] [0108]-[0110] [0146]-[0180] Fig 3B [0666]-[0699] [0603] [0433]-[0493] [0541]-[0583] [0612] [1056] [1169] [1211].  Ginter discloses a financial clearinghouse that contains an administrative and support services for electronic commerce and electronic rights and transaction management.  These administrative and support services supply a secure foundation for conducting financial management, rights management, certificate authority, rules clearing, usage clearing, secure directory services, and other transaction related capabilities functioning over a vast electronic network such as the internet.  Ginter discloses the financial clearinghouse includes reports.  Ginter discloses that there are privacy concerns and the financial clearinghouse only conveys information permitted to each party.  There are hierarchies recorded and relationships recorded and payments are distributed and information conveyed to a plurality of parties is based on their hierarchy and relationship.).   
 distributing, by the system, funds from the digital monetary repository to the multiple entities from the group of entities in response to a triggering event, wherein the monitoring access renders a history of a collective of digital monetary deposits to the digital monetary repository and the distributing visible to the group of entities, and wherein the distributing is in accordance with a distribution policy defined by responses made by the multiple entities to an elicitation protocol.   (see at least [0636] [0644]-[0650] abstract [0002]-[0008] [0061]-[0063] [0103] [0108]-[0110] [0146]-[0180] Fig 3B [0666]-[0699] [0603] [0433]-[0493] [0541]-[0583] [612] [1056] [1169] [1211] .  Ginter discloses a financial clearinghouse that includes a payment aggregator.  The payment aggregator searches the rules to determine how to direct the payouts.  For example, author may get $1, publisher ma get $1, aggregator may be $0.50, each additional author may each get $1, and the repacker may get the rest – all directed by the applicable electronic controls.).

Ginter discloses the limitations shown above.  
Rathbun further explains more about the depositing and withdrawing accounts. 
distributing, by the system, funds from the digital monetary repository to the multiple entities from the group of entities in response to a triggering event, wherein the monitoring access renders a history of a collective of digital monetary deposits to the digital monetary repository and the distributing visible to the group of entities, and wherein the distributing is in accordance with a distribution policy defined by responses made by the multiple entities to an elicitation protocol.  .  (see at least col. 1 l. 56-col. 2 l. 11; col. 2 l. 27-col. 3 l. 62.  Rathbun discloses transferring monetary funds among various accounts of a holder/owner.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the financial clearinghouse of Ginter to incorporate the teachings of Rathbun and disclose more about the accounts because doing so would allow monetary transfer of funds between accounts at the most opportune times for the holder/owner (see at least Rathbun col. 1 ll. 7-52). 

Ginter/Rathbun disclose the limitations shown above.  Ginter/Rathbun fail to specifically disclose permitting the multiple entities to all monitor transactions. Though, Bouse discloses the following limitations:
multiple entities from a group of entities monitoring access to a digital monetary repository; and (see at least abstract [0003]-[0022] [0028] [0034]-[0043] [0080]-[0082] [0086]-[0094] [0077] [0102]-[0108] [0110]-[0112] [0121]-[0123] [0128] [0140]-[0145].  Bouse discloses enabling the first subscriber and the second subscriber to access transactional data of the requester, respectively in accordance with the first index and the second index of privileges and permissions.).  
distributing, by the system, funds from the digital monetary repository to the multiple entities from the group of entities in response to a triggering event, wherein the monitoring access renders a history of a collective of digital monetary deposits to the digital monetary repository and the distributing visible to the group of entities, and wherein the distributing is in accordance with a distribution policy defined by responses made by the multiple entities to an elicitation protocol.  (see at least abstract [0003]-[0022][0028] [0034]-[0043] [0077] [0080]-[0082] [0086]-[0094] [0102]-[0108] [0110]-[0112] [0121]-[0123] [0128] [0140]-[0145] .  Bouse discloses that in response to a received data request (i.e., trigger event), a due diligence verification will be conducted to determine who has access to the data being requested, based on access eligibility.  The access policies may include a subscription status (i.e., elicitation protocol)  of a particular participant entity to query a specific identity database. A history may also play a part in determining access controls.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the financial clearinghouse of Ginter/Rathbun to incorporate the teachings of Bouse and specifically disclose permitting the multiple entities to all monitor transactions because doing so would set rules to attempt to decrease the countless risks that are associated with identities (see at least abstract [0077]).

Claim 11
Ginter/Rathbun/Bouse disclose the limitations shown above.  Further, Ginter discloses: 
 (Currently Amended) The computer-implemented method of claim 10, further comprising: defining, by the system, a management delegate from the group of entities, wherein the distributing the funds is performed in accordance with ]the distribution policy and a preference parameter set by the management delegate.  (see at least [0612] [1056] [1169] [1211]  [0636]-[0650] abstract [0002]-[0008] [0061]-[0063] [0103] [0108]-[0110] [0146]-[0180] Fig 3B [0666]-[0699] [0603] [0433]-[0493] [0541]-[0583].  Ginter discloses a financial clearinghouse that includes a payment aggregator.  The payment aggregator searches the rules to determine how to direct the payouts.  For example, author may get $1, publisher may get $1, aggregator may be $0.50, each additional author may each get $1, and the repacker may get the rest – all directed by the applicable electronic controls.  Rules are established in order to distribute the payments to the plural parties.).

Claim 12
Ginter/Rathbun/Bouse disclose the limitations shown above.  Further, Ginter discloses: 
 (Currently Amended) The computer-implemented method of claim 11, wherein the triggering event is receiving, by the system, a deposit to the digital monetary repository, and wherein the distribution policy is selected from the group consisting of: an equal distribution of the funds amongst entities from the group of entities, and an unequal distribution of the funds amongst entities from the group of entities.   (see at least [0612] [1056] [1169] [1211]  [0636]-[0650] abstract [0002]-[0008] [0061]-[0063] [0103] [0108]-[0110] [0146]-[0180] Fig 3B [0666]-[0699] [0603] [0433]-[0493] [0541]-[0583] [0612] [1056] [1169] [1211].  Ginter discloses a financial clearinghouse that includes a payment aggregator.  The payment aggregator searches the rules to determine how to direct the payouts.  For example, author may get $1, publisher ma get $1, aggregator may be $0.50, each additional author may each get $1, and the repacker may get the rest – all directed by the applicable electronic controls.  Ginter discloses the financial clearinghouse has a record of the hierarchy of various individuals and groups, what information can be conveyed to each individual and/or group, and how payments are to be distributed to each individual and/or group.).

Claim 13
Ginter/Rathbun/Bouse disclose the limitations shown above.  Further, Ginter discloses: 
 (Original) The computer-implemented method of claim 12, further comprising: preserving, by the system, a portion of the balance of the digital monetary repository from the distributing based on a fiscal policy set by the management delegate.   (see at least [0636]-[0650] abstract [0002]-[0008] [0061]-[0063] [0103] [0108]-[0110] [0146]-[0180] Fig 3B [0666]-[0699] [0603] [0433]-[0493] [0541]-[0583] [0612] [1056] [1086] [1169] [1211].  Ginter discloses a financial clearinghouse that includes a payment aggregator.  The payment aggregator searches the rules to determine how to direct the payouts.  For example, author may get $1, publisher ma get $1, aggregator may be $0.50, each additional author may each get $1, and the repacker may get the rest – all directed by the applicable electronic controls.  Ginter discloses the financial clearinghouse has a record of the hierarchy of various individuals and groups, what information can be conveyed to each individual and/or group, and how payments are to be distributed to each individual and/or group.  Ginter also discloses that the financial clearinghouse follows regulations for how to distribute the funds.).

Claim 14
Ginter/Rathbun/Bouse disclose the limitations shown above.  Further, Ginter discloses: 
 (Currently Amended) The computer-implemented method of claim 13, further comprising: generating, by the system, queries the multiple entities via another elicitation protocol to manage a membership roster associated with the digital monetary repository, wherein the membership roster defines which entities from the group of entities are included in the multiple entities (see at least [0636]-[0650] abstract [0002]-[0008] [0061]-[0063] [0103] [0108]-[0110] [0146]-[0180] Fig 3B [0666]-[0699] [0603] [0433]-[0493] [0541]-[0583] [0612] [1056] [1169] [1211] [0151]-[0180] [0542]-[0583] [0745]-[0777].  Ginter discloses a financial clearinghouse that includes a payment aggregator.  The payment aggregator searches the rules to determine how to direct the payouts.  For example, author may get $1, publisher may get $1, aggregator may be $0.50, each additional author may each get $1, and the repacker may get the rest – all directed by the applicable electronic controls.  Rules are established in order to distribute the payments to the plural parties.  Ginter discloses that differing groups may have differing rights to interoperate with members of other groups.  A registry service is set up to list the rights and permissions granted to each group and member.). 


Claims 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Ginter et al. (US 2006/0218651 A1) hereinafter Ginter, in view of Rathbun et al. (US 8,190,518 B2) hereinafter Rathbun, in view of Castinado et al. (US 2019/0392044 A1) hereinafter Castinado.
Claim 15
Ginter discloses the following limitations:
 (Currently Amended) A non-transitory computer readable medium comprising instructions that, in response to execution, cause a system including a processor and memory to perform operations comprising: associating a plurality of entities with a digital monetary repository, wherein the plurality of entities have monitoring access to the digital monetary repository that renders deposits, withdraws, and balances of the digital monetary repository visible; and (see at least abstract [0002]-[0008] [0061]-[0063] [0103] [0108]-[0110] [0146]-[0180] Fig 3B [0666]-[0699] [0603] [0433]-[0493] [0541]-[0583] [0612] [1056] [1169] [1211].  Ginter discloses a financial clearinghouse that contains an administrative and support services for electronic commerce and electronic rights and transaction management.  These administrative and support services supply a secure foundation for conducting financial management, rights management, certificate authority, rules clearing, usage clearing, secure directory services, and other transaction related capabilities functioning over a vast electronic network such as the internet.  Ginter discloses the financial clearinghouse includes reports.  Ginter discloses that there are privacy concerns and the financial clearinghouse only conveys information permitted to each party.  There are hierarchies recorded and relationships recorded and payments are distributed and information conveyed to a plurality of parties is based on their hierarchy and relationship.).   
distributing funds from the digital monetary repository to multiple entities from the plurality of entities in response to a deposit made into the digital monetary repository, wherein first distribution of the distributing distributes a first amount funds to a first entity from the multiple entities, wherein a second distribution of the distributing distributes a second amount funds to a second entity from the multiple entities, and wherein monitoring access enables the second entity to monitor the first distribution and the first entity to monitor the second distribution. (see at least [0636] [0644]-[0650] abstract [0002]-[0008] [0061]-[0063] [0103] [0108]-[0110] [0146]-[0180] Fig 3B [0666]-[0699] [0603] [0433]-[0493] [0541]-[0583] [612] [1056] [1169] [1211] .  Ginter discloses a financial clearinghouse that includes a payment aggregator.  The payment aggregator searches the rules to determine how to direct the payouts.  For example, author may get $1 (first entity), publisher may get $1 (second entity), aggregator may be $0.50, each additional author may each get $1, and the repacker may get the rest – all directed by the applicable electronic controls.  Ginter further discloses that a registry is set up to list the rights and permissions granted to each group and member.  Ginter discloses that some groups (such as publisher) may have access to see how all of the funds are to be distributed.).

Ginter discloses the limitations shown above.  
Rathbun further explains more about the depositing and withdrawing accounts. 
 distributing funds from the digital monetary repository to multiple entities from the plurality of entities in response to a deposit made into the digital monetary repository, (see at least col. 1 l. 56-col. 2 l. 11; col. 2 l. 27-col. 3 l. 62.  Rathbun discloses transferring monetary funds among various accounts of a holder/owner.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the financial clearinghouse of Ginter to incorporate the teachings of Rathbun and disclose more about the accounts because doing so would allow monetary transfer of funds between accounts at the most opportune times for the holder/owner (see at least Rathbun col. 1 ll. 7-52).

Ginter/Rathbun disclose the limitations shown above.  Ginter/Rathbun fail to specifically disclose that a first entity is enabled to monitor the second distribution and the second entity is enabled to monitor the first distribution. 
Though, Castinado discloses the following limitations:
distributing funds from the digital monetary repository to multiple entities from the plurality of entities in response to a deposit made into the digital monetary repository, wherein first distribution of the distributing distributes a first amount funds to a first entity from the multiple entities, wherein a second distribution of the distributing distributes a second amount funds to a second entity from the multiple entities, and wherein monitoring access enables the second entity to monitor the first distribution and the first entity to monitor the second distribution. (see at least [0003]-[0011] [0024] [0050]-[0053] [0055]-[0061].  Castinado discloses a real-time data processing system that establishes a communication link between a first entity system and a second entity system that share access to a resource repository.  Castinado discloses that the second entity receives a repository image after a transfer of funds, and a first entity also receives a repository image after a transfer of funds.  Therefore, access is granted to both entities during a transfer of funds and continually updated in real-time.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the financial clearinghouse of Ginter/Rathbun to incorporate the teachings of Castinado and specifically disclose that a first entity is enabled to monitor the second distribution and the second entity is enabled to monitor the first distribution because doing so would allows each entity to monitor and the real-time interactions not only provide settlement immediacy, but also proves assurance, fraud reduction, and bank-grade security to payments (see at least Castinado [0003]-[0011] [0024] [0028]

Claim 16
Ginter/Rathbun/Castinado disclose the limitations shown above.  Further, Ginter discloses:
 (Original) The non-transitory computer readable medium of claim 15, wherein the operations further comprise: defining a distribution policy that directs how the funds are distributed to the one or more entities.  (see at least [ 0636]-[0650] abstract [0002]-[0008] [0061]-[0063] [0103] [0108]-[0110] [0146]-[0180] Fig 3B [0666]-[0699] [0603] [0433]-[0493] [0541]-[0583] [0612] [1056] [1169] [1211].  Ginter discloses a financial clearinghouse that includes a payment aggregator.  The payment aggregator searches the rules to determine how to direct the payouts.  For example, author may get $1, publisher may get $1, aggregator may be $0.50, each additional author may each get $1, and the repacker may get the rest – all directed by the applicable electronic controls.  Rules are established in order to distribute the payments to the plural parties.).

Claim 17
Ginter/Rathbun/Castinado disclose the limitations shown above.  Further, Ginter discloses:
 (Original) The non-transitory computer readable medium of claim 16, wherein the distribution policy sets a portion of the deposit to be the funds distributed to the one or more entities.  (see at least [0636]-[0650] abstract [0002]-[0008] [0061]-[0063] [0103] [0108]-[0110] [0146]-[0180] Fig 3B [0666]-[0699] [0603] [0433]-[0493] [0541]-[0583] [0612] [1056] [1169] [1211].  Ginter discloses a financial clearinghouse that includes a payment aggregator.  The payment aggregator searches the rules to determine how to direct the payouts.  For example, author may get $1, publisher may get $1, aggregator may be $0.50, each additional author may each get $1, and the repacker may get the rest – all directed by the applicable electronic controls.  Rules are established in order to distribute the payments to the plural parties.).

Claim 18
Ginter/Rathbun/Castinado disclose the limitations shown above.  Further, Ginter discloses:
 (Currently Amended) The non-transitory computer readable medium of claim 16, wherein the operations further comprise: transferring a portion of the deposit to a savings account associated with the digital monetary repository prior to a distribution of the funds to the multiple entities, wherein withdraws from the savings account require approval from the plurality of entities.   (see at least [0636]-[0650] abstract [0002]-[0008] [0061]-[0063] [0103] [0108]-[0110] [0146]-[0180] Fig 3B [0666]-[0699] [0603] [0433]-[0493] [0541]-[0583] [0612] [1056] [1169] [1211].  Ginter discloses a financial clearinghouse that includes a payment aggregator.  The payment aggregator searches the rules to determine how to direct the payouts and deposits into consumer’s accounts.  Rules are established in order to distribute the payments to the plural parties.  Information may be sent to each individual before a distribution – the rules are examined before funds are deposited in a consumer’s account.). 

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ginter et al. (US 2006/0218651 A1) hereinafter Ginter, in view of Rathbun et al. (US 8,190,518 B2) hereinafter Rathbun, in view of Castinado et al. (US 2019/0392044 A1) hereinafter Castinado, in view of Kirsch (US 2015/0088754 A1) hereinafter Kirsch.
Claim 19
Ginter/Rathbun/Castinado disclose the limitations shown above.  Ginter/Rathbun/Castinado fail to specially disclose voting.
Yet, Kirsch discloses the following limitations.
(Original) The non-transitory computer readable medium of claim 18, wherein the operations further comprise: administering a voting ballot to the plurality of entities regarding a requested permission; and collecting results of the voting ballot from the plurality of entities to determine with the requested permission is approved.  (see at least [0007]-[0010] [0029]-[0034] [0048] Table 1 [0419] [0485].  Kirsch discloses a methods and system, for using information in conjunction with a data repository in order to complete management tasks, such as voting.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the financial clearinghouse of Ginter/Rathbun/Castinado to incorporate the teachings of Kirsch and specifically disclose voting because doing so would allow one to vote or change their proxy to vote before a vote is to take place (see at least Kirsch [0007]-[0010][ Table 1 ] 0029]-[0034] [0048] [0419] [0485]). 

Claim 20
Ginter/Rathbun/Castinado/Kirsch disclose the limitations shown above.  Rathbun specifically discloses the requested permission is a request to withdraw an amount from the savings account.
(Original) The non-transitory computer readable medium of claim 19, wherein the requested permission is a request to withdraw an amount from the savings account.  (see at least  col. 1 l. 56-col. 2 l. 11; col. 2 l. 27-col. 3 l. 62.  Rathbun discloses a method and system for withdrawing an amount from an account to deposit in another account.  Rathbun discloses the system may determine that the funds would make more money in a different account and will inform a holder/owner before transferring the selected funds.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the financial clearinghouse of Ginter/Rathbun/Castinado/Kirsch to incorporate the teachings of Rathbun and disclose more about the accounts because doing so would allow monetary transfer of funds between accounts at the most opportune times for the holder/owner (see at least Rathbun col. 1 ll. 7-52). 




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Jackson (US 2018/0158049 A1) discloses systems and methods for administering a private sector Monetary Authority. The systems and methods may include providing access to End Users; and enabling performance of specialized Roles required for the administration of the system.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISON L LAMB whose telephone number is (571)272-1060. The examiner can normally be reached Monday-Thursday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on (571)272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.L.L./Examiner, Art Unit 3691                                                                                                                                                                                                        
/HANI M KAZIMI/Primary Examiner, Art Unit 3691